Citation Nr: 1400068	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), depression, generalized anxiety disorder, panic disorder, and personality disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, depression, generalized anxiety disorder, panic disorder, and personality disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1967 to September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

Subsequent to the July 2009 rating decision, the Veteran submitted additional private treatment records and Social Security Administration (SSA) records were also obtained.  The RO readjudicated the issue and denied the Veteran's claim to reopen in an October 2009 rating decision.  The additional evidence was received prior to the expiration of the appellate period for the July 2009 rating decision.  Any interim submissions before finality must be considered by the VA as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the July 2009 rating decision is the proper rating action on appeal.  

After filing his substantive appeal in August 2011, the Veteran submitted private treatment records that reflect a diagnosis of PTSD and attribute his PTSD symptoms to military service.  The RO considered this evidence new and material and reopened the Veteran's claim in a February 2013 supplemental statement of the case (SSOC).  Regardless of the RO's adjudicating the claim on the merits, the Board is required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Thus, the issue has been characterized as a previously-denied claim. 

The claim on appeal was previously characterized as a service connection claim for bipolar disorder.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has been diagnosed with bipolar disorder, PTSD, depression, generalized anxiety disorder, panic disorder, and a personality disorder.  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence.

The issue of service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, depression, generalized anxiety disorder, panic disorder, and personality disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied a service connection claim for bipolar disorder.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the August 1993 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for a bipolar disorder, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, depression, generalized anxiety disorder, panic disorder, and personality disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 1993 rating decision, the RO denied the Veteran's claim of service connection claim for bipolar disorder, finding that his bipolar disorder was not related to military service.  Evidence considered at that time consisted of service treatment records, post-service treatment records and a March 1993 VA examination.  

In connection with the claim to reopen, the Veteran submitted January 2012 private treatment records which reflect diagnoses of depression, generalized anxiety disorder, panic disorder, and PTSD.  The psychologist attributed the Veteran's PTSD symptoms to extreme harassment and intimidation endured during service. 

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The August 1993 denial was based on the finding that there was no link between the Veteran's disorder and service.  The January 2012 private treatment records demonstrate that the Veteran's psychiatric symptoms relate to harassment and intimidation experienced while in service.  Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, depression, generalized anxiety disorder, panic disorder, and personality disorder has been received, to this extent, the appeal is granted.


REMAND

In light of the reopening above, the Veteran's claim for service connection must be reviewed de novo.  The Veteran attributes his psychiatric disorder to harassment and intimidation experienced in service. 

The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed bipolar disorder and personality disorder not otherwise specified.  She opined that the Veteran's bipolar disorder was less likely than not related to his military service.  In providing this negative medical opinion, the examiner relied largely on the absence of a diagnosis during service and noted a family history of bipolar disorder.  The examiner did not consider the Veteran's statements that his condition was caused by in-service humiliation and intimidation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Furthermore, the VA examiner did not address all of the Veteran's psychiatric disorders in providing her medical opinion.  Private treatment records from January 2012 reflect diagnoses of depression, generalized anxiety disorder, panic disorder, and PTSD.  In order to make an accurate assessment of the Veteran's entitlement to service connection, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether any of the Veteran's acquired psychiatric disorders are related to his period of active service.  

As stated above, the Veteran has been diagnosed with PTSD, which he attributes to harassment and intimidation experienced in service.  The January 2012 private record includes the Veteran's report of being subject to "extreme harassment and humiliation" in service.  The report of a March 1993 VA examination included the Veteran's report of the onset during service of symptoms of mood swings, depression alternating with euphoria, episodes of agitation and confusion which worsened when he was transferred.  He reported being hospitalized in service after an altercation with an officer because he was "stressed out by all the work and also criticism that was being piled on [him], which caused [him] to kind of break down."  

A VA examination is needed to determine the nature of the Veteran's psychiatric disorder to include whether PTSD is due to a harassment or personal assault in service.  Generally, the existence of a stressor is not a medical determination, but for personal assault cases VA regulation states that a medical opinion may be obtained to determine whether an assault actually occurred.  See 38 C.F.R. § 3.304(f)(5).  

The physical claims file and the Virtual VA electronic claims file further reflect that the Veteran has received VA medical treatment from the W. G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina.  However, as the Virtual VA electronic claims file only includes treatment records from that provider dated up to January 2013, any additional records from that facility should be obtained.  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for bipolar disorder and any other psychiatric disorders.  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds obtain the Veteran's VA treatment records from the W. G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina for the time period dated from January 2013 to the present.  All attempts to procure records should be documented in the file.  

2.  Send the Veteran an appropriate stressor development letter.  He must be notified that his claimed personal assault(s) in service may be corroborated by evidence from sources other than his service records, as defined in this regulation.  All specific examples of alternative sources of evidence listed in § 3.304(f)(5) must be included in the notification letter.  And he must be given an opportunity to submit this type of alternative supporting evidence.

3.  After completion of the above and after any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review.

(a)  The examiner should provide a diagnosis for each psychiatric disorder found.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to the claimed in-service personal assault(s) and, if so, whether the Veteran's symptoms are related to the claimed stressor.  The examiner should address whether any behavior changes in service or post-service were indicative that a personal assault occurred.  The requested opinion should take into consideration all relevant medical evidence following the incident, as well as the Veteran's own assertions pertaining to behavioral changes.  The examiner should comment on the impact of any pre-service history on the development of any PTSD.  The examiner is advised that actual corroboration of the claimed harassment (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the harassment occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained harassment, as he has alleged, even without corroboration of the record.  The Board is also requesting that the examiner opine as to whether or not any harassment or personal assault stressor is related to a current diagnosis of PTSD.  

(b)  If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) or determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, depression, generalized anxiety disorder, panic disorder, and personality disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


